      Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 1 of 23 PageID #:1



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PAULA REYNOLDS, individually and on
 behalf of all others similarly situated,

 Plaintiff(s),
                                                        Case No. 1:19-cv-07188
 v.

 MIDLAND CREDIT MANAGEMENT, INC.

 Defendant.

                                 CLASS ACTION COMPLAINT

       Now Comes Plaintiff, PAULA REYNOLDS (“Plaintiff”), individually and on behalf

of all others similarly situated, by and through her undersigned attorney, and brings this

Complaint against Defendant MIDLAND CREDIT MANAGEMENT, INC.:

                               Parties, Jurisdiction and Venue

       1.        Plaintiff is a resident of Belleville, Illinois and has filed this civil action

pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.

       2.        Subject matter jurisdiction exists pursuant to 28 U.S.C. §§ 1331 and 1337.

       3.        Defendant Midland Credit Management, Inc. (“MCM”) is incorporated in

Kansas and maintains its principal place of business in San Diego, California.

       4.        MCM is a debt collector as defined by §1692a(6) of the FDCPA because

MCM routinely uses the United States Postal Service for the collection of consumer debts

and MCM’s principal purpose is the purchase of and collection of consumer debts.

       5.        MCM purchases defaulted debts from original creditors.

       6.        This Court has federal question jurisdiction and venue pursuant to 15

U.S.C. § 6104(f) which provides that “[a]ny civil action brought under subsection (a) in

a district court of the United States may be brought in the district in which the



                                                    1
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 2 of 23 PageID #:1



defendant is found, is an inhabitant, or transacts business or wherever venue is proper

under section 1391 of title 28.”

       7.     Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM mailed collection letters to an address within this District and MCM routinely

collects consumer debts in this District and MCM sent collection letters to Plaintiff in

this District. Venue and personal jurisdiction exist in this District pursuant to U.S.C.

§§ 1391(b)-(c) and 1441(a) because MCM, as a corporation, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction at the time the action is

commenced. Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM is subject to personal jurisdiction within this District by virtue of the fact that it

has conducted significant and continuous debt purchase and collection activities within

this jurisdiction.

                                       Allegations

       A.     The Subject Debt

       8.     Plaintiff obtained credit (the “Debt”) from Credit One Bank, N.A. and

incurred the Debt for personal and household expenses. Plaintiff attempted to make

timely payments on the Debt. However, due to unforeseeable financial hardships and

personal distress, Plaintiff was unable to make timely payments on the Debt.

       9.     Plaintiff fell in default status after she was unable to pay off the Debt.

       10.    Plaintiff suffered stress and anxiety from being unable to pay the Debt.

       11.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

regarded her as a “person obligated or allegedly obligated to pay” the Subject Debt.

       12.    MCM regards the Debt as “arising out of a transactions in which” money

and/or services were obtained by Plaintiff from a creditor where the money and/or

services were “primarily for personal, family or household purposes[.]”


                                                 2
Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 3 of 23 PageID #:1
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 4 of 23 PageID #:1



      14.    On information and belief, the 02-06-2019 Letter and/or one or more of

the subsequent collection letters were sent by MCM or MCM’s vendor inside of an

envelope which said “TIME SENSITIVE DOCUMENT” (the “Time Sensitive Envelope”).

      15.    Plaintiff suffered stress and anxiety whenever she received collection

letters from MCM regarding the Debt, and her sense of stress and anxiety would be

exacerbated whenever a collection letters was sent inside of envelopes that said TIME

SENSITIVE DOCUMENT”.

      16.    If the 02-06-2019 Letter was mailed inside of a Time Sensitive Envelope,

Plaintiff would have prioritized the opening of the Letter in comparison to other letters

that she may have received that day based upon the literal meaning of the words TIME

SENSITIVE DOCUMENT”.

      17.    Pursuant to MCM’s frequently observed practice, the 02-06-2019 Letter

was mailed out over a week or more after the purported mailing date.

      18.    The 02-06-2019 Letter lists three “AVAILABLE PAYMENT OPTIONS.”

      19.    The first option offered 40% off, the second option offered 20% off over 6

months and the third option offered monthly payments as low as $50.00 per month.

      20.    The 02-06-2019 Letter included an “Offer Expiration Date” of 03-08-2019.

      21.    The 02-06-2019 Letter included the phrase “[w]e are not obligated to renew

any offers provided” at least two inches below the payment options and the signature

line of the Letter. MCM placed this phrase there to minimize the impact that this

language was supposed to have on consumers.

      22.    After sending Plaintiff the 02-06-2019 Letter, MCM sent Plaintiff other

collection letters (“Subsequent Collection Letters) in an attempt to collect the Debt.

      23.    MCM’s records will identify if the 02-06-2019 Letter was sent via a Time

Sensitive Envelope.


                                                4
Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 5 of 23 PageID #:1
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 6 of 23 PageID #:1



      26.      On information and belief, the 03-20-2019 Letter and/or one or more one

of the Subsequent Collection Letters were sent to Plaintiff by MCM or MCM’s vendor

inside a “Time Sensitive Envelope”.

      27.      Plaintiff suffered stress and anxiety whenever she received collection

letters from MCM regarding the Debt, and her sense of stress and anxiety would be

exacerbated whenever a collection letters was sent inside of envelopes that said TIME

SENSITIVE DOCUMENT”.

      28.      If the 03-20-2019 Letter was mailed inside of a Time Sensitive Envelope,

Plaintiff would have prioritized the opening of the Letter in comparison to other letters

that she may have received that day based upon the literal meaning of the words TIME

SENSITIVE DOCUMENT”.

      29.      The upper right corner of the 03-20-2019 Letter told Plaintiff “You are pre-

approved for a 40% discount!” (Emphasis in original).

      30.      The body of the 03-20-2019 Letter said the following:

            Congratulations! You have been pre-approved for a discount program
            designed to save you money. Act now to maximize your savings and
            put this debt behind you by calling (800) 321-3809. Pay online today
            at MCMPay.com

            (Emphasis in original).

      31.      The 03-20-2019 Letter lists three “AVAILABLE PAYMENT OPTIONS.”

      32.      The first option offered 40% off, with a “Payment Due Date: 04-19-2019”

and stated “You Pay Only” $699.90. The second option offered 20% off in the form of “6

Monthly Payments of Only” $155.53. The third option offered monthly payments as low

as $50.00 per month.

      33.      To the right of each offer, the 03-20-2019 Letter was formatted to include

a box that started off with the phrase “Benefits of Paying!” in large font, followed by an

“Offer Expiration date: 04-19-2019”. The box ended with the phrase “CALL US TODAY!”

                                                 6
Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 7 of 23 PageID #:1
      Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 8 of 23 PageID #:1



       36.     On information and belief, the 06-12-2019 Letter and/or one or more one

of the Subsequent Collection Letters were sent to Plaintiff by MCM or MCM’s vendor

inside a “Time Sensitive Envelope”.

       37.     Plaintiff suffered stress and anxiety whenever she received collection

letters from MCM regarding the Debt, and her sense of stress and anxiety would be

exacerbated whenever a collection letters was sent inside of envelopes that said TIME

SENSITIVE DOCUMENT”.

       38.     If the 03-20-2019 Letter was mailed inside of a Time Sensitive Envelope,

Plaintiff would have prioritized the opening of the Letter in comparison to other letters

that she may have received that day based upon the literal meaning of the words TIME

SENSITIVE DOCUMENT”.

       39.     Pursuant to MCM’s frequently observed practice, the 06-12-2019 Letter

was mailed out over a week or more after the purported mailing date.

       40.     The 06-12-2019 Letter lists three “AVAILABLE PAYMENT OPTIONS.”

       41.     The first option offered 40% off, the second option offered 20% off over 6

months and the third option offered monthly payments as low as $50.00 per month.

       42.     The 06-12-2019 Letter included an “Offer Expiration Date” of 07-12-2019.

       43.     The 06-12-2019 Letter included the phrase “[w]e are not obligated to renew

any offers provided” at least two inches below the payment options and the signature

line of the Letter.

       44.     MCM placed this phrase there to minimize the impact that this language

was supposed to have on consumers.




                                                8
Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 9 of 23 PageID #:1
    Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 10 of 23 PageID #:1



      46.      On information and belief, the 07-24-2019 Letter and/or one or more one

of the Subsequent Collection Letters were sent to Plaintiff by MCM or MCM’s vendor

inside a “Time Sensitive Envelope”.

      47.      Plaintiff suffered stress and anxiety whenever she received collection

letters from MCM regarding the Debt, and her sense of stress and anxiety would be

exacerbated whenever a collection letters was sent inside of envelopes that said TIME

SENSITIVE DOCUMENT”.

      48.      If the 07-24-2019 Letter was mailed inside of a Time Sensitive Envelope,

Plaintiff would have prioritized the opening of the Letter in comparison to other letters

that she may have received that day based upon the literal meaning of the words TIME

SENSITIVE DOCUMENT”.

      49.      The upper right corner of the 07-24-2019 Letter told Plaintiff “You are pre-

approved for a 40% discount!” (Emphasis in original).

      50.      The body of the 07-24-2019 Letter said the following:

            Congratulations! You have been pre-approved for a discount program
            designed to save you money. Act now to maximize your savings and
            put this debt behind you by calling (800) 321-3809. Pay online today
            at MidlandCredit.com

            (Emphasis in original).

      51.      The 03-20-2019 Letter lists three “AVAILABLE PAYMENT OPTIONS.”

      52.      The first option offered 40% off, with a “Payment Due Date: 08-23-2019”

and stated “You Pay Only” $699.90. The second option offered 20% off in the form of “6

Monthly Payments of Only” $155.53. The third option offered monthly payments as low

as $50.00 per month.

      53.      To the right of each offer, the 07-24-2019 Letter was formatted to include

a box that started off with the phrase “Benefits of Paying!” in large font, followed by an

“Offer Expiration date: 03-20-2019”. The box ended with the phrase “CALL US TODAY!”

                                                10
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 11 of 23 PageID #:1



       54.     The 07-24-2019 Letter included the phrase “[w]e are not obligated to renew

any offers provided” at least two inches below the payment options and the signature

line of the Letter.

       55.     MCM placed this phrase there to minimize the impact that this language

was supposed to have on consumers.

       D. Additional Misconduct Common to All of the Collection Letters

       56.     MCM’s conduct in repeatedly mailing out collection letters with the same

offers – some in Time Sensitive Envelopes and others not in Time Sensitive Envelopes -

resulted in consumers like Plaintiff often encountering a “TIME SENSITIVE” sense of

urgency –where a false urgency was created by MCM’s use “Offer Expiration date” and

its random use of Time Sensitive Envelopes to transmit one or more of the Subsequent

Collection Letters .

       57.     MCM’s practice of randomly selecting certain envelopes to mark with the

words “TIME SENSITIVE DOCUMENT” resulted in consumers like Plaintiff perceiving a

false, deceptive and misleading sense of urgency – of a “time sensitive” nature where the

settlement offers were not always “time sensitive”.

                                     Causes of Action

          Count I – The Time Sensitive Envelope Violates §§ 1692f and f(8)

       58.     Plaintiff realleges the above paragraphs as though fully set forth herein.

       59.     Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

       60.     Section 1692f(8) specifically prohibits a debt collector from:

               Using any language or symbol, other than the debt collector’s
               address, on any envelope when communicating with a consumer
               by use of the mails or by telegram, except that a debt collector
               may use his business name if such name does not indicate that
               he is in the debt collection business.


                                                11
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 12 of 23 PageID #:1



       61.   Section 1692f(8) contains no exceptions – any extraneous text on the

envelope or on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

       62.   The use of the phrase “TIME SENSITIVE DOCUMENT” on the envelope

used to transmit the 02/06/2019 Letter and any of the Subsequent Collection Letters

violated Section 1692f(8) of the FDCPA as a matter of law because Section 1692f(8)

prohibits a debt collector from using any language, other than the debt collector’s

address, on any envelope when communicating with a consumer.

       63.   Plaintiff recalls receiving more than one letter where the envelope said

“TIME SENSITIVE DOCUMENT”.

       64.   Plaintiff understood the words “TIME SENSITIVE DOCUMENT” to mean

that a “time sensitive document” was contained within the envelope.

       65.   Plaintiff recalls that when she received an envelope that contained the

words “TIME SENSITIVE DOCUMENT” she got nervous and immediately opened up the

letters.

       66.   MCM’s use of the words “TIME SENSITIVE DOCUMENT” created a false

sense of urgency to consumers like Plaintiff as to the words written on one or more of

the above identified Collection Letters.

       67.   The Time Sensitive Envelope’s use of the words “TIME SENSITIVE

DOCUMENT” violates Section 1692f(8) of the FDCPA as a matter of law because Section

1692f(8) prohibits a debt collector from using any language, other than the debt

collector’s address, on any envelope when communicating with a consumer.

       68.   The Time Sensitive Envelope’s use of the words “TIME SENSITIVE

DOCUMENT” violates Section 1692f and in particular Section 1692f(8) of the FDCPA

because printing on the Envelope in this manner unfairly and/or unconscionably




                                               12
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 13 of 23 PageID #:1



suggests that one or more of the above identified Collection Letters “time sensitive” when

the opposite is true.

       69.    As evidenced by the Subsequent Collection Letters, the 02/06/2019 Letter

was not time-sensitive because MCM offered Plaintiff the same “options” in the

Subsequent Letters.

       70.    The Time Sensitive Envelope’s use of the words “TIME SENSITIVE

DOCUMENT” violates Section 1692f and in particular Section 1692f(8) of the FDCPA

because these words intended to create, and does create, a false sense of urgency to

consumers like Plaintiff.

       71.    At least 40 persons with addresses from within this District were sent a

collection letter by MCM where the collection letter was mailed inside a Time Sensitive

Envelope within one year of the filing of this lawsuit and the original creditor was Credit

One Bank, N.A.

       72.    MCM’s use of the Time Sensitive Envelope satisfy the elements of

typicality, commonality, predominance and superiority.

       73.    On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

       74.    Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

              All persons with mailing addresses within this District who were
              mailed a form collection letter where the letters identified Credit One
              Bank, N.A. as the original creditor and the collection letters were
              mailed inside of envelopes containing the words “TIME SENSITIVE
              DOCUMENT.”

       75.    The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40




                                                 13
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 14 of 23 PageID #:1



class members who received the subject envelope or letter from the above identified

creditor.

       76.   The proposed class can be defined by MCM’s records.

       77.   Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

             a. declare that the Time Sensitive Envelope violates the FDCPA;

             b. enjoin Defendant MCM from using the Time Sensitive Envelope
                in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in a Time Sensitive
                Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

             Count II – The Time Sensitive Envelope Violates § 1692e(2)(A)

       78.   Plaintiff realleges the above paragraphs as though fully set forth herein.

       79.   Section 1692e(2)(A) specifically prohibits: “The false representation of —

the character, amount, or legal status of any debt.”

       80.   The Time Sensitive Envelope’s use of the words “TIME SENSITIVE

DOCUMENT” can and did create a false sense of urgency to consumers like Plaintiff.

       81.   Plaintiff immediately opened the Time Sensitive Envelope because of the

fact that it contained the words “TIME SENSITIVE DOCUMENT.”

       82.   Plaintiff understood the words “TIME SENSITIVE DOCUMENT” to mean

that there was a time sensitive document contained within the envelope.




                                              14
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 15 of 23 PageID #:1



       83.    The Time Sensitive Envelope’s use of the words “TIME SENSITIVE

DOCUMENT” violates Section 1692e(2)(A) because printing the Time Sensitive Envelope

in this manner falsely represents that the “character” or “legal status” of the contents of

the Envelope was time-sensitive.

       84.    MCM’s use of the words “TIME SENSITIVE DOCUMENT” created a false

sense of urgency to a consumers like Plaintiff as to the contents of the 02/06/2019

Letter and/or the Subsequent Collection Letters.

       85.    At least 40 persons with addresses within this District were sent a

collection letter by MCM where the collection letter was mailed inside a Time Sensitive

Envelope within one year of the filing of this lawsuit where the original creditor was

Credit One Bank, N.A.

       86.    MCM’s use of the Time Sensitive Envelope satisfy the elements of

typicality, commonality, predominance and superiority.

       87.    On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

       88.    Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

              All persons with mailing addresses within this District who were
              mailed a form collection letter where the letters identified Credit One
              Bank, N.A. as the original creditor and the collection letters were
              mailed inside of envelopes containing the words “TIME SENSITIVE
              DOCUMENT.”

       89.    The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40

class members who received the subject envelope or letter from the above identified

creditor.

       90.    The proposed class can be defined by MCM’s records.


                                                 15
    Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 16 of 23 PageID #:1



      91.    Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

             a. declare that the Time Sensitive Envelope violates the FDCPA;

             b. enjoin Defendant MCM from using the Time Sensitive Envelope
                in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members actual damages if they paid their subject
                debt after receiving a collection letter in a Time Sensitive
                Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

              Count III – The Time Sensitive Envelope Violates § 1692e(10)

      92.    Plaintiff realleges the above paragraphs as though fully set forth herein.

      93.    Section   1692e(10)   specifically        prohibits:   “[t]he   use   of   any   false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.”

      94.    MCM’s use of the words “TIME SENSITIVE DOCUMENT” can and did

create a false sense of urgency with Plaintiff and fellow consumers.

      95.    MCM’s use of the words “TIME SENSITIVE DOCUMENT” violated Section

1692e(10) of the FDCPA because the quoted words constitute the use of false

representations and deceptive means to attempt to collect the Subject Debt.

      96.    For example, Plaintiff immediately opened the Time Sensitive Envelope

because it contained the words “TIME SENSITIVE DOCUMENT”.

      97.    Plaintiff understood the words “TIME SENSITIVE DOCUMENT” to mean

that there was a time sensitive document contained within the envelope.


                                                  16
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 17 of 23 PageID #:1



          98.    MCM’s use of the words “TIME SENSITIVE DOCUMENT” created a false

sense of urgency to consumers like Plaintiff as to the words written on the 02/06/2019

Letter.

          99.    At least 40 persons with addresses within this District were sent a

collection letter by MCM where the collection letter was mailed inside a Time Sensitive

Envelope within one year of the filing of this lawsuit where the original creditor was

Credit One Bank, N.A.

          100.   MCM’s use of the Time Sensitive Envelope satisfy the elements of

typicality, commonality, predominance and superiority.

          101.   On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

          102.   Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

                 All persons with mailing addresses within this District who were
                 mailed a form collection letter where the letters identified Credit One
                 Bank, N.A. as the original creditor and the collection letters were
                 mailed inside of envelopes containing the words “TIME SENSITIVE
                 DOCUMENT.”

          103.   The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40

class members who received the subject envelope or letter from the above identified

creditor.

          104.   The proposed class can be defined by MCM’s records.

          105.   Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

           WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

                 a. declare that the Time Sensitive Envelope violates the FDCPA;


                                                    17
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 18 of 23 PageID #:1



               b. enjoin Defendant MCM from using the Time Sensitive Envelope
                  in conjunction with any future collection letters;

               c. award Plaintiff statutory damages of $1,000;
               d. award class members actual damages if they paid their subject
                  debts after receiving a collection letter in a Time Sensitive
                  Envelope;
               e. award class members maximum statutory damages; and
               f. award Plaintiff costs and reasonable attorney fees as provided
                  under 15 U.S.C. §1692k.


              Count IV – The Collection Letters Violates §§ 1692e, 1692e(2)(A),
                          1692e(10) and 1692f of the FDCPA
       106.    Plaintiff realleges the above paragraphs as though fully set forth herein.

       107.    As alleged above, the 02/06/2019 Letter and each of the Subsequent

Collection Letters (collectively the “Offer Expiration date” collection letters) contained

language intended to create a sense of urgency relative the proposed offers and the

stated expiration dates.

       108.    Each letter failed to notify Plaintiff of their rights under the FDCPA where

MCM placed the phrase “[w]e are not obligated to renew any offers provided” at least two

inches below the offers and the signature line of each “Offer Expiration date” collection

letter to cause consumers like Plaintiff to

       109.    MCM mailed one or more of the “Offer Expiration date” collection letters

inside of a “Time Sensitive Envelope” to create a false sense of urgency to a recipient like

Plaintiff.

       110.    Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.” MCM’s practice of mailing collection letters within a “Time Sensitive

Envelope” created a manufactured sense of urgency, and therefore constitutes a “false,




                                                18
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 19 of 23 PageID #:1



deceptive, or misleading representation or means in connection with the collection of

any debt” in violation of Section 1692e of the FDCPA.

       111.   MCM’s practice of mailing collection letters within a “Time Sensitive

Envelope” created a manufactured false sense of urgency.

       112.   Further, in conjunction with MCM’s use of a “Time Sensitive Envelope”

and in isolation, MCM’s use of the “Offer Expiration date” collection letter created a

false, deceptive, or misleading representation or means in connection with the collection

of a debt in violation of Section 1692e of the FDCPA.

       113.   In conjunction with MCM’s use of a “Time Sensitive Envelope” and in

isolation, MCM’s use of the “Offer Expiration date” collection letter created a false sense

of urgency with regard to the “character” and “legal status” of the underlying debts in

violation of Section 1692e(2)(A) of the FDCPA.

       114.   In conjunction with MCM’s use of a “Time Sensitive Envelope” and in

isolation, MCM’s use of the “Offer Expiration date” collection letters created a false sense

of urgency thus constitutes the use of a “false representation or deceptive means to

collect or attempt to collect” a debt in violation of 1692e(10) of the FDCPA.

       115.   Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.” In

conjunction with MCM’s use of a “Time Sensitive Envelope” and in isolation, MCM’s use

of the “Offer Expiration date” collection letters created a false sense of urgency thus

constitutes an “unfair or unconscionable means to collect or attempt to collect any debt”

Section 1692f of the FDCPA.

       116.   Additionally, the identified “Offer Expiration Date[s]” in each of the “Offer

Expiration date” collection letters created a false sense of urgency to unsophisticated




                                                 19
     Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 20 of 23 PageID #:1



consumers like Plaintiff in violation of Sections 1692e, 1692e(2)(A), 1692e(10) and 1692f

because the “Offer Expiration Date[s]” were illusory.

       117.   Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

              All persons with mailing addresses in this District who, within one
              year of the filing of this lawsuit, were mailed an “Offer Expiration
              date” collection letter where the original creditor was listed as Credit
              One Bank, N.A.

       118.   The allegations set forth above and in this Count satisfy the elements of

typicality, commonality, predominance and superiority.

       119.   The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40

class members who received the subject envelope or letter from the above identified

creditor.

       120.   The proposed class can be defined by MCM’s records.

       121.   Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

              a. declare that the “Offer Expiration date” collection letters violate
                 Sections 1692e, 1692e(2)(A), 1692e(10) and 1692f of the FDCPA;

              b. enjoin MCM from violating the FDCPA in this manner in the
                 future;

              c. award Plaintiff statutory damages of $1,000;

              d. award class members actual or enhanced statutory damages if
                 they paid their subject debts after receiving an “Offer Expiration
                 date” collection letter;

              e. award class members maximum statutory damages; and

              f. award Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.


                                                 20
    Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 21 of 23 PageID #:1



       Count VI – The Delayed Mailing of the Collection Letters Violates Sections
                          1692e & 1692f of the FDCPA
      122.   Plaintiff realleges the above paragraphs as though fully set forth herein.

      123.   Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.” Section1692f generally prohibits a debt collector from using “unfair or

unconscionable means to collect or attempt to collect any debt.”

      124.   MCM’s practice of mailing collection letters a week or more after the

printed mailing dates results in a shortened response time and a manufactured sense

of urgency, and therefore constitutes a “false, deceptive, or misleading representation

or means in connection with the collection of any debt” in violation of Section 1692e of

the FDCPA.

      125.   MCM’s practice of mailing the Collection Letters depicted above a week or

more after the printed mailing dates results in a shortened response time and

manufactured a sense of urgency with regard to the “character” and/or “legal status” of

the underlying debts, and in particular in relation to a debtor’s so-called “AVAILABLE

PAYMENT OPTIONS” relative to resolving the subject debts in violation of Section

1692e(2)(A) of the FDCPA.

      126.   MCM’s practice of mailing collection letters Collection Letters depicted

above a week or more after the printed mailing dates results in a shortened response

time and manufactured a sense of urgency and thus constitutes the use of a “false

representation or deceptive means to collect or attempt to collect” a debt in violation of

1692e(10) of the FDCPA.

      127.   Mailing out form collection letters like the Collection Letters depicted above

more than a week after the purported mailing date under the above circumstances

would have a material impact on a consumer reviewing the offer identified in the letter.

                                               21
    Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 22 of 23 PageID #:1



      128.   A shortened response time, artificially created by MCM, put pressure on

Plaintiff and others similarly situated and thus constitutes a “false, deceptive, or

misleading representation or means in connection with the collection of any debt” as

well as an “unfair or unconscionable means to collect or attempt to collect any debt.”

      129.   MCM’s practice of mailing the Collection Letters depicted above a week or

more after the printed mailing dates results in a shortened response time and

manufactured a sense of urgency, and therefore               constitutes an “unfair or

unconscionable means to collect or attempt to collect any debt” in violation of Section

1692f of the FDCPA.

      130.   On information and belief, at least 40 persons with addresses within this

District received a similarly phrased Collection Letters within one year of the filing of

this lawsuit where the collection letters were not mailed out on the date listed on the

letter, but instead were mailed out more than one week after the purported mailing date.

      131.   Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

             All persons with mailing addresses in this District who, within one
             year of the filing of this lawsuit, were mailed a collection letter with
             a date specific offer expiration date where the original creditor was
             listed as Credit One Bank, N.A., and the collection letters were
             mailed one to two weeks after the date printed on the letters.

      132.   The allegations set forth above and in this Count satisfy the elements of

typicality, commonality, predominance and superiority.

      133.   The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends.

      134.   The proposed class can be defined by MCM’s records.

      135.   Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.


                                                22
Case: 1:19-cv-07188 Document #: 1 Filed: 10/31/19 Page 23 of 23 PageID #:1



 WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

        a. declare that the manner in which the Collection Letters were
           mailed well after the identified mailing date violates Sections
           1692e and 1692f of the FDCPA;

        b. enjoin MCM from violating the FDCPA in this manner in the
           future;

        c. award Plaintiff statutory damages of $1,000;

        d. award class members maximum statutory damages; and

        e. award Plaintiff costs and reasonable attorney fees as provided
           under 15 U.S.C. §1692k.




 Plaintiff demands a jury trial
                                                            Dated: 10/31/2019
 Respectfully submitted, on behalf of

 Plaintiff Paula Reynolds individually
 and on behalf of all others similarly situated,

 /s/ James C. Vlahakis
 James C. Vlahakis
 SULAIMAN LAW GROUP, LTD.
 2500 South Highland Avenue, Suite 200
 Lombard, Illinois 60148
 (630) 581-5456 telephone
 jvlahakis@sulaimanlaw.com




                                         23
